AMENDMENT OF MASTER AGREEMENT FOR MARKETING,
OPERATIONAL AND COOPERATIVE SERVICES

Effective this 24th day of January, 2006, EQUIFAX CONSUMER SERVICES, INC., a
Georgia corporation with a primary place of business at 1550 Peachtree Street,
NW, Atlanta, GA 30309, INTERSECTIONS INC., a Delaware corporation with a primary
place of business at 14901 Bogle Drive, Chantilly, VA 20151, and CREDITCOMM
SERVICES LLC, a Delaware limited liability company with a primary place of
business at 14901 Bogle Drive, Chantilly, VA 20151 enter into this Amendment
(the “Amendment”) of the Master Agreement for Marketing, Operational and
Cooperative Services among them dated November 27, 2001, as has been modified by
the parties in writing by certain addenda prior to the date hereof (as amended
prior to the date hereof, the “Agreement”). The parties hereby agree as follows:

1.      Section 21.1 of the Agreement shall be deleted and replaced in its
entirety with the following:

    Term. The term of this Agreement will begin as of the Effective Date and
will expire seven (7) years from the Effective Date, unless sooner terminated as
provided below. This Agreement will renew automatically for a single two-year
term, unless either Party provides written notice to the other ten (10) months
prior to expiration of the initial seven (7) year term described above.

The date on which this Agreement terminates in its entirety by expiration or
otherwise shall be the ‘Termination Date’.”


2.      Section 21.4.4 shall be deleted and replaced in its entirety with the
following:

  Change of Control of Intersections. (A) By Equifax, upon twelve (12) months
prior written notice to Intersections upon (i) the Sale of Intersections to an
Equifax Competitor or (ii) receipt from Intersections of written notice of the
intent to effect, or consummation of, a Sale of Intersections to an Equifax
Competitor, provided such termination shall not be effective unless and until
such Sale becomes effective; and (B) by Intersections, upon twelve (12) months
prior written notice, if within thirty (30) days of written notice from
Intersections under Section 21.4.4(A)(ii), Equifax does not in writing waive its
right to terminate the Agreement under this Section 21.4.4.


3.      The following definitions shall be added to Exhibit A:

“Equifax Competitor” means Experian Information Solutions, Inc., Experian, Inc.
(including FreeCreditReport.com, CreditExpert.com, and ConsumerInfo.com, Inc.),
Trans Union, LLC (including TrueLink, Inc., freecreditreportsinstantly.com, and
TrueCredit.com), Fair Isaac Corporation, Computer Sciences Corporation, Credit
Xpert, Inc., Innovis Data Solutions, Inc., Trilegiant Corporation, First
American CREDCO, and The Dunn & Bradstreet Corporation, and their Affiliates.

“Sale” means the sale of Intersections (whether by merger, consolidation,
capitalization, reorganization, sale of securities, sale of assets or otherwise)
in one transaction or series of related transactions in which a Person acquires
(i) securities representing at least a majority of the voting power of all
securities of Intersections, assuming the conversion, exchange or exercise of
all securities convertible, exchangeable or exercisable for or into voting
securities or (ii) all or a substantial portion of Intersections’ assets on a
consolidated basis.

“Affiliate” shall mean, with respect to any person or entity, (a) each person or
entity that, directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, five percent (5%) or more of the
securities having ordinary voting power in the election of directors of such
Persons, (b) each Person that controls, is controlled by or is under common
control with such Person, and (c) each of such Person’s officers, directors,
joint venturers and partners. For the purposes of this definition, “control” of
a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).

4.      Except as set forth in paragraphs 1, 2 and 3 above, this Amendment does
not amend or otherwise modify the Agreement, which remains in full force and
effect.

5.     This Amendment may be executed by facsimile or electronically transmitted
counterparts, each of which shall be deemed part of one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

EQUIFAX CONSUMER SERVICES, INC.

By: _______________________________

Name: _____________________________

Title: ____________________________


CREDITCOMM SERVICES LLC

By: _______________________________

Name: _____________________________

Title: ______________________________ INTERSECTIONS INC.

By: _______________________________

Name: _____________________________

Title: ______________________________